Exhibit 10.1
EXECUTION VERSION
SECURITIES PURCHASE AGREEMENT
Dated as of February 5, 2010
by and among
COEUR D’ALENE MINES CORPORATION
and
THE PURCHASERS LISTED ON EXHIBIT A

 



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
     This SECURITIES PURCHASE AGREEMENT dated as of February 5, 2010 (this
“Agreement”) is by and among Coeur d’Alene Mines Corporation, an Idaho
corporation (the “Company”), and each of the purchasers whose names are set
forth on Exhibit A attached hereto (each a “Purchaser” and collectively, the
“Purchasers”).
     The parties hereto agree as follows:
ARTICLE 1
PURCHASE AND SALE OF SECURITIES
     1.1. Purchase and Sale of Securities.
          (a) Upon the terms and conditions of this Agreement, the Company shall
issue and sell to each Purchaser, and each Purchaser shall, severally and not
jointly, purchase from the Company, (i) senior unsecured notes in individual
principal amounts corresponding with the amount set forth opposite each
Purchaser’s name on Exhibit A and in an aggregate principal amount of
$100,000,000 (the “Notes”), to be issued under that certain Indenture, dated
February 5, 2010, by and between, the Company and The Bank of New York Mellon,
as Trustee (the “Base Indenture”), to be supplemented by Supplement No. 1 to the
Indenture, to be dated February 5, 2010, by and between the Company and The Bank
of New York Mellon, as Trustee (the “Indenture Supplement” and together with the
Base Indenture, the “Indenture”), (ii) an amount of shares (the “Shares” and
together with the Notes, the “Securities”) of common stock, par value $1.00 per
share, of the Company (the “Common Stock”) equal to (A) $3,750,000 divided by
(B) the Per Share Price. For purposes of this Agreement, the “Per Share Price”
for any Purchaser means 90% of the arithmetic average of the Daily VWAP (as
defined in the Notes) of the Common Stock of any four Trading Days (as defined
in the Notes) chosen, at the sole discretion of such Purchaser, during the ten
Trading Days immediately following the Announcement Date (as defined below) (the
“Pricing Period”). The aggregate purchase price for the Securities shall be
$100,000,000.
          (b) The Company has filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3ASR (File No. 333-161617)
(the “Registration Statement”), including the prospectus contained therein (the
“Base Prospectus”), relating to securities (the “Shelf Securities”), including
the Securities, and any shares of Common Stock issued under the Notes in
satisfaction of any amounts due thereunder (the “Stock Amortization Shares”), to
be issued from time to time by the Company. The offering and sale of the
Securities and the Stock Amortization Shares (the “Offering”) are being made
pursuant to (a) the Registration Statement and the Base Prospectus, (b) if
applicable, certain “free writing prospectuses” (as that term is defined in Rule
405 under the Securities Act of 1933, as amended (the “Act”)), that have been or
will be filed with the Commission and delivered to the Purchasers on or prior to
the date hereof (the “Issuer Free Writing Prospectus”), containing certain
supplemental information regarding the Securities and the Stock Amortization
Shares, the terms of the Offering and the Company, and (c) one or more
prospectus supplements (the “Prospectus Supplements” and, collectively with any
Free Writing Prospectus and the Base Prospectus, the

 



--------------------------------------------------------------------------------



 



“Prospectus”) containing certain supplemental information regarding the
Securities and the Stock Amortization Shares and the terms of the Offering that
has been or will be filed with the Commission and delivered to the Purchasers
(or made available to the Purchasers by the filing by the Company of an
electronic version thereof with the Commission).
     1.2. Purchase Price and Closing. Subject to the terms and conditions of
this Agreement, the Company agrees to issue and sell to each Purchaser and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, each Purchaser, severally but
not jointly, agrees to purchase the Securities set forth opposite such
Purchaser’s name on Exhibit A for the amount to be paid by such Purchaser for
the Securities as specified on Exhibit A (as to each Purchaser, the “Purchase
Price”). At the Closing (as defined below) under this Agreement, each Purchaser
shall deliver its Purchase Price by wire transfer of immediately available funds
to the Company. The Purchase Price shall be allocated to the Shares to the
extent of the fair market value of the shares on the Share Issuance Date, and
the remainder of the Purchase Price that is not allocated to the Shares shall be
allocated to the Notes.
          (a) The Closing under this Agreement (the “Closing”) shall take place
on or before February 5, 2010 (the “Closing Date”), provided, that all of the
conditions set forth in Article 4 hereof have been fulfilled or waived in
accordance herewith. The Closing shall take place at the offices of Kleinberg,
Kaplan, Wolff & Cohen, P.C., 551 Fifth Avenue, 18th Floor, New York, New York
10176 at 10:00 a.m. Eastern Standard Time, or at such other time and place as
the parties may agree. Subject to the terms and conditions of this Agreement, at
the Closing the Purchasers shall purchase and the Company shall issue and
deliver or cause to be delivered to each Purchaser Notes for the applicable
amounts set forth opposite the name of such Purchaser on Exhibit A hereto. As
provided in Section 3.1, on the Share Issuance Date (as defined in Section 3.1)
the Company shall issue and deliver or cause to be delivered to each Purchaser
Shares in the applicable percentages set forth opposite the names of such
Purchaser on Exhibit A hereto.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
     2.1. Representations and Warranties of the Company. Except as otherwise
disclosed or incorporated by reference in (i) the Company’s Annual Report on
Form 10-K for the year ended December 31, 2008, its Quarterly Report on Form
10-Q for the quarter ended March 30, 2009, its Quarterly Report on Form 10-Q for
the quarter ended June 30, 2009, its Quarterly Report on Form 10-Q for the
Quarter ended September 30, 2009, and each Current Report on Form 8-K of the
Company filed or furnished after December 31, 2008 and prior to the date hereof
and (ii) the Company’s Registration Statement on Form S-3ASR filed with the
Commission on August 31, 2009 and the prospectus supplement to the core
prospectus dated August 31, 2009 filed with the Commission on or prior to the
Closing Date (as defined below) (in each case, including any supplements or
amendments thereto) (the “Reports”), the Company hereby represents and warrants
to the Purchasers, as of the date of this Agreement and as of the Closing Date
as follows:

2



--------------------------------------------------------------------------------



 



          (a) Organization, Good Standing and Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Idaho and has the requisite corporate power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted. The Company and each such Subsidiary (as defined below) is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect (as
defined below). For the purposes of this Agreement, “Material Adverse Effect”
means any material adverse effect on the financial condition or results of
operations of the Company and its Subsidiaries taken as a whole and/or any
condition, circumstance, or situation that would prohibit or otherwise
materially interfere with the ability of the Company to perform any of its
obligations under this Agreement or any of the Transaction Documents (as defined
below) in any material respect.
          (b) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and perform this Agreement, the
Indenture and the Notes, (collectively, the “Transaction Documents”) and to
issue and sell the Securities and the Stock Amortization Shares in accordance
with the terms hereof. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action, and no further consent or authorization of the
Company or its Board of Directors or stockholders is required; provided,
however, that the Board of Directors of the Company may be required pursuant to
Idaho law to approve each issuance of Stock Amortization Shares at the time of
any such shares are issued pursuant to the Notes. Subject to any approvals of
the Board of Directors of the Company of each issuance of Stock Amortization
Shares at the time any such shares are issued pursuant to the Notes that may be
required pursuant to Idaho law, when executed and delivered by the Company, each
of the Transaction Documents shall constitute a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by considerations of public policy or other equitable
principles of general application.
          (c) Capitalization. The authorized capital stock and the issued and
outstanding shares of capital stock of the Company as of September 30, 2009 is
set forth in the Company’s quarterly report on Form 10-Q for the period ended
September 30, 2009. All of the outstanding shares of the Common Stock have been
duly and validly authorized. No shares of Common Stock are entitled to
preemptive rights or registration rights and, except as set forth in the
Reports, there are no outstanding options, warrants, scrip, rights to subscribe
to or calls relating to, or securities or rights convertible into, any shares of
capital stock of the Company. Except for customary transfer restrictions
contained in agreements entered into by the Company in order to sell restricted
securities, the Company is not a party to any agreement or understanding
restricting the voting or transfer of any shares of the capital stock of the
Company.
          (d) Issuance of Securities. The Notes to be issued at the Closing and
the Shares issuable on the Share Issuance Date have been duly authorized by all
necessary corporate

3



--------------------------------------------------------------------------------



 



action and, when paid for and issued in accordance with the terms hereof, the
Securities shall be validly issued and outstanding, free and clear of all Liens
(as defined below), pre-emptive rights and rights of refusal of any kind.
Subject to any approvals of the Board of Directors of the Company of each
issuance of Stock Amortization Shares at the time any such shares are issued
pursuant to the Notes that may be required pursuant to Idaho law, when the Stock
Amortization Shares are issued in accordance with the terms of the Notes, such
shares will be duly authorized by all necessary corporate action and validly
issued and outstanding, fully paid and nonassessable, free and clear of all
Liens, encumbrances, pre-emptive rights and rights of refusal of any kind.
          (e) No Conflicts. Subject to any approvals of the Board of Directors
of the Company of each issuance of Stock Amortization Shares at the time any
such shares are issued pursuant to the Notes that may be required pursuant to
Idaho law, delivery and performance of the Transaction Documents by the Company,
and the issuance of the Securities and the Stock Amortization Shares as
contemplated by the Transaction Documents, do not and will not: (i) violate or
conflict with any provision of the Company’s Articles of Incorporation (the
“Articles”) or Bylaws (the “Bylaws”), each as amended to date; (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, any agreement, mortgage, deed of trust,
indenture, note, bond or other instrument for borrowed money or any material
agreement to which the Company or any of its Subsidiaries is a party or by which
the Company or any of its Subsidiaries’ respective properties or assets are
bound; (iii) result in a violation of any foreign, federal, state or local
statute, law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations) applicable to the Company or any of its
Subsidiaries; or (iv) create or impose a lien, mortgage, security interest,
charge or encumbrance of any nature (each, a “Lien”) on any property or asset of
the Company or its Subsidiaries under any agreement or any commitment to which
the Company or any of its Subsidiaries is a party or by which the Company or any
of its Subsidiaries is bound, except, in the case of clauses (ii), (iii) and
(iv), for such conflicts, defaults, terminations, amendments, violations,
acceleration, cancellations, creations and impositions as would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect.
          (f) Consents. The Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency in order for it
to execute and deliver or perform any of its obligations under the Transaction
Documents or to issue the Securities or the Stock Amortization Shares, in each
case in accordance with the terms hereof or thereof, except that (i) approvals
of the Board of Directors of the Company may be required pursuant to Idaho law
for any issuance of Stock Amortization Shares at the time any such shares are
issued pursuant to the Notes, (ii) the Company may be required to file a
supplemental listing application with the Principal Market (as defined below)
with respect to the issuance of any Stock Amortization Shares and to obtain the
consent of the Principal Market for any such issuance and (iii) each issuance of
Stock Amortization Shares may require filings with the Securities and Exchange
Commission. All contents, authorizations, orders, filings and registrations that
the Company is required to obtain on or prior to the Closing Date pursuant to
the preceding sentence will have been obtained or effected on or prior to the
Closing Date.

4



--------------------------------------------------------------------------------



 



          (g) Commission Documents, Financial Statements. The Common Stock of
the Company is registered pursuant to Section 12(b) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and since January 1, 2009 the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Commission pursuant to the filing
requirements of the Securities Act of 1933, as amended or the reporting
requirements of the Exchange Act (all of the foregoing being referred to herein
as the “Commission Documents”). The Registration Statement, at the date hereof,
does not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Prospectus, at the time of filing of any applicable
Prospectus Supplement, will not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included or incorporated by reference in the Registration Statement and
the Prospectus complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission. Such financial statements have been prepared in all material
respects in accordance with generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).
          (h) Subsidiaries. Exhibit 21 to the Company’s Annual Report on Form
10-K for the year ended December 31, 2008 sets forth each Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of the Company’s ownership of the outstanding stock or
other interests of such Subsidiary. For the purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries. All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable. Except as would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect, there are no outstanding preemptive, conversion or
other rights, options, warrants or agreements granted or issued by or binding
upon any Subsidiary for the purchase or acquisition of any shares of capital
stock of any Subsidiary or any other securities convertible into, exchangeable
for or evidencing the rights to subscribe for any shares of such capital stock.
Neither the Company nor any Subsidiary is subject to any obligation (contingent
or otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence, except as would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect. Neither the Company nor any Subsidiary is party to any
agreement restricting the voting or transfer of any shares of the capital stock
of any Subsidiary.

5



--------------------------------------------------------------------------------



 



          (i) No Material Adverse Change. Since December 31, 2008, the Company
has not experienced or suffered any event or series of events that, individually
or in the aggregate, has had or reasonably would be expected to have or result
in a Material Adverse Effect.
          (j) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding
(collectively, “Proceedings”) pending or, to the knowledge of the Company,
threatened against the Company or any Subsidiary that questions the validity of
this Agreement or any of the other Transaction Documents or any of the
transactions contemplated hereby or thereby. There are no material Proceedings
pending or, to the knowledge of the Company, threatened against or involving the
Company, any Subsidiary or any of their respective properties or assets.
          (k) Compliance with Law. Except as would not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect, the Company and its Subsidiaries are presently conducting their
respective businesses in accordance with all applicable foreign, federal, state
and local governmental laws, rules, regulations and ordinances. Except as would
not, individually or in the aggregate, reasonably be expected to have or result
in a Material Adverse Effect, the Company and its Subsidiaries have all material
franchises, permits, licenses, consents and other material governmental or
regulatory authorizations and approvals necessary for the conduct of its
business as now being conducted by it. The Company has complied and will comply
with all applicable federal and state securities laws in connection with the
Offering.
          (l) Taxes. The Company and each Subsidiary has timely filed all
material federal, state, local and foreign income, franchise and other tax
returns, reports and declarations required by any governmental authority
(whether foreign, federal, state or local) with jurisdiction over the Company or
any Subsidiary and has paid or accrued all taxes shown as due thereon except for
any taxes which are being contested in good faith (by appropriate proceedings
and in respect of which adequate reserves with respect thereto are maintained in
accordance with GAAP), or where the failure to file such returns or pay such
taxes would not, individually or in the aggregate, have or be reasonably
expected to result in a Material Adverse Effect. All such returns were complete
and correct in all material respects and the Company has no knowledge of a
material tax deficiency which has been asserted or threatened against the
Company or any Subsidiary. The Company has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods to which those
returns, reports or declarations apply. The Company is not, nor has it been in
the last five years, a U.S. real property holding corporation under Section 897
of the Code. For purposes of this Section 2.1(l), taxes shall include any and
all interest and penalties.
          (m) Certain Fees. The Company has not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents.
          (n) Disclosure. Except for the information concerning the transactions
contemplated by this Agreement, the Company confirms that neither it nor any
other person or

6



--------------------------------------------------------------------------------



 



entity acting on its behalf has provided any of the Purchasers or their agents
or counsel with any information that constitutes material, nonpublic
information. This Agreement and the other documents, certificates and
instruments furnished to the Purchasers by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by this Agreement,
considered as a whole, do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made
herein and therein, in the light of the circumstances under which they were
made, not misleading.
          (o) Environmental Compliance. The Company and each of its Subsidiaries
have obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities (whether foreign, federal, state or local), or from any other person
or entity, that are required under any Environmental Laws in order for the
Company and its Subsidiaries to conduct their business as presently conducted,
except where the failure to obtain any such approvals, authorization,
certificates, consents, licenses, orders and permits or other similar
authorizations would not, individually or in the aggregate, reasonably be
expected to have or result in a Material Adverse Effect. “Environmental Laws”
shall mean all applicable foreign, federal, state and local laws relating to the
protection of the environment including, without limitation, all requirements
pertaining to reporting, licensing, permitting, controlling, investigating or
remediating emissions, discharges, releases or threatened releases of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature, into the air,
surface water, groundwater or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous substances, chemical substances, pollutants, contaminants or toxic
substances, material or wastes, whether solid, liquid or gaseous in nature. The
Company and each of its Subsidiaries are also in compliance with all
requirements, limitations, restrictions, conditions, standards, schedules and
timetables required or imposed under all Environmental Laws, except as would
not, individually or in the aggregate, reasonably be expected to have or result
in a Material Adverse Effect.
          (p) Books and Records; Internal Accounting Controls. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Closing Date. The Company and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the

7



--------------------------------------------------------------------------------



 



conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no changes in the Company’s internal
control over financial reporting (as such term is defined in the Exchange Act).
          (q) Material Agreements. True, complete and correct copies of each
material contract of the Company or any Subsidiary required to be filed on a
Current Report on Form 8-K, a Quarterly Report on Form 10-Q, or an Annual Report
on Form 10-K, in each case pursuant to Item 601(a) and Item 601(b)(10) of
Regulation S-K under the Exchange Act (the “Company Material Agreements”) are
attached or incorporated as exhibits to the Commission Documents.
          (r) Transactions with Affiliates. There are no loans, leases,
agreements, contracts, royalty agreements, management contracts or arrangements
or other continuing transactions between (a) the Company, any Subsidiary or any
of their respective customers or suppliers on the one hand, and (b) on the other
hand, any officer, employee, consultant or director of the Company, or any of
its Subsidiaries, or any person or entity owning at least 5% of the outstanding
capital stock of the Company or any Subsidiary or any member of the immediate
family of such officer, employee, consultant, director or stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder, or a member of the immediate family of such officer,
employee, consultant, director or stockholder which, in each case, is required
to be disclosed in the Commission Documents or in the Company’s most recently
filed definitive proxy statement on Schedule 14A, that is not so disclosed in
the Commission Documents or in such proxy statement.
          (s) Investment Company Act Status. The Company is not, and as a result
of and immediately upon the Closing will not be, required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
          (t) Independent Nature of Purchasers. Based on the representations and
agreements of the Purchasers contained herein, the Company acknowledges that the
obligations of each Purchaser to purchase or acquire the Securities or the Stock
Amortization Shares under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of such obligations of the other Purchaser under this
Agreement. The Company acknowledges that each Purchaser shall be entitled to
independently protect and enforce its rights arising under this Agreement, and
it shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.
          (u) Dilutive Effect. Subject to the terms of this Agreement and the
Indenture, the Company understands and acknowledges that the issuance of the
Shares or any Stock Amortization Shares pursuant to this Agreement may not be
restricted due to the dilutive effect that such issuance may have on the
ownership interest of other shareholders of the Company.
          (v) DTC Status. The Company’s transfer agent is a participant in and
the Common Stock is eligible for transfer pursuant to the Depository Trust
Company’s Fast Automated Securities Transfer Program. The Company’s transfer
agent is The Bank of New York Mellon.

8



--------------------------------------------------------------------------------



 



          (w) Trading Activities. It is understood and acknowledged by the
Company that, except as provided in Section 4.1 of this Agreement, no Purchaser
has been asked to agree, nor has any Purchaser agreed, to desist from purchasing
or selling, long and/or short, securities of the Company or “derivative”
securities based on securities issued by the Company or to hold the Securities
or Stock Amortization Shares for any specified term. The Company further
understands and acknowledges that one or more Purchasers may independently
engage in hedging and/or trading activities, in compliance with applicable
federal and state securities laws, at various times during the period that the
Securities or Stock Amortization Shares are outstanding, including, without
limitation, during the periods that the value of the Stock Amortization Shares
are being determined. The Company understands and acknowledges that such hedging
and/or trading activities, if any, can reduce the value of the existing
stockholders’ equity interest in the Company both at and after the time the
hedging and/or trading activities are being conducted.
          (x) Registration Statement; WKSI Status.
               (i) The Registration Statement has become effective; no stop
order suspending the effectiveness of the Registration Statement is in effect,
and no proceedings for such purpose are pending before or, to the knowledge of
the Company, threatened by the Commission. Upon the filing of any appropriate
Prospectus Supplements with the Commission and issuance and delivery to the
Purchasers, the Securities and the Stock Amortization Shares shall be free of
any restriction on transferability under federal securities laws and state “Blue
Sky” laws, and any certificates or other instruments evidencing or representing
the Securities and Stock Amortization Shares shall be free of any restrictive
legend.
               (ii) At the date hereof, the Company is a well-known seasoned
issuer (as defined in Rule 405 under the Securities Act) eligible to use the
Registration Statement as an automatic shelf registration statement and the
Company has not received notice that the Commission objects to the use of the
Registration Statement as an automatic shelf registration statement. The
Registration Statement and the Prospectus comply, and as amended or
supplemented, if applicable, will comply in all material respects with the
Securities Act and the applicable rules and regulations of the Commission
thereunder. The Company is not an “ineligible issuer” in connection with the
Offering pursuant to Rules 164, 405 and 433 under the Securities Act. Any Issuer
Free Writing Prospectus that the Company is required to file pursuant to Rule
433(d) under the Securities Act has been, or will be, filed with the Commission
in accordance with the requirements of the Securities Act and the applicable
rules and regulations of the Commission thereunder. Each Issuer Free Writing
Prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was prepared by or behalf of or used or
referred to by the Company complies or will comply in all material respects with
the requirements of the Securities Act and the applicable rules and regulations
of the Commission thereunder.
          (y) Listing. The Company is in compliance in all material respects
with the applicable listing and corporate governance rules and regulations of
the New York Stock Exchange (the “Principal Market”).

9



--------------------------------------------------------------------------------



 



     2.2. Representations and Warranties of the Purchasers. Each of the
Purchasers hereby represents and warrants to the Company with respect solely to
itself and not with respect to any other Purchaser as follows as of the date
hereof and as of the Closing Date:
          (a) Organization and Standing of the Purchasers. If the Purchaser is
an entity, such Purchaser is a corporation, limited liability company,
partnership or limited partnership duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.
          (b) Authorization and Power. Each Purchaser has the requisite power
and authority to enter into and perform the Transaction Documents and to
purchase the Securities and Stock Amortization Shares being sold to it
hereunder. The execution, delivery and performance of the Transaction Documents
by each Purchaser and the consummation by it of the transactions contemplated
hereby have been duly authorized by all necessary corporate or partnership
action, and no further consent or authorization of such Purchaser or its board
of directors, stockholders, members or partners, as the case may be, is
required. When executed and delivered by the Purchasers, the Transaction
Documents shall constitute valid and binding obligations of each Purchaser
enforceable against such Purchaser in accordance with their terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
          (c) No Conflicts. The execution, delivery and performance by each
Purchaser of the Transaction Documents to which it is a party and the
consummation by each Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Purchaser or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations that would not, individually or in the
aggregate, reasonably be expected to have or result in a material adverse effect
on the ability of the Purchaser to perform its obligations hereunder. Each
Purchaser has complied with all applicable federal and state securities laws in
connection with the Offering and its acquisition and disposition of any shares
of Common Stock of the Company.
          (d) Independent Nature. Each Purchaser, or Purchasers under common
management, have independently participated in the negotiation of the
transactions contemplated hereby. Each Purchaser, or Purchasers under common
management, are purchasing or acquiring the Securities and will acquire any
Stock Amortization Shares issued pursuant to the provisions of this Agreement
for its or their own account and with its or their own funds and each Purchaser,
or Purchasers under common management, is or are exercising its or their own
judgment with respect to the transactions contemplated hereby.

10



--------------------------------------------------------------------------------



 



          (e) Certain Fees. No Purchaser has employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents.
ARTICLE 3
COVENANTS AND AGREEMENTS OF THE COMPANY
     Unless otherwise specified in this Article, for so long as any Notes have
not been paid in full, the Company covenants with each Purchaser as follows,
which covenants are for the benefit of each Purchaser and their respective
permitted assignees.
     3.1. Issuance of the Shares. The Company will issue the Shares to the
Purchaser promptly following the last day of the Pricing Period, but in any
event not later than three Trading Days immediately following the last day of
the Pricing Period (the “Share Issuance Date”).
     3.2. Compliance with Laws; Commission. So long as the Notes are
outstanding, the Company shall take all necessary actions and proceedings as may
be required and permitted by applicable law, rule and regulation, for the legal
and valid issuance (free from any restriction on transferability under federal
securities laws or state “Blue Sky” laws) of the Securities and the Stock
Amortization Shares to the Purchasers.
     3.3. Registration and Listing. So long as the Notes are outstanding, the
Company will use its best efforts to cause its Common Stock to continue to be
registered under Sections 12 of the Exchange Act, to comply in all respects with
its reporting and filing obligations under the Exchange Act and to not take any
action or file any document (whether or not permitted by the Securities Act or
the rules promulgated thereunder) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under the Exchange
Act or Securities Act even if the rules and regulations thereunder would permit
such termination. The Company will use its best efforts to continue the listing
or trading of its Common Stock on the Principal Market.
     3.4. Keeping of Records and Books of Account. So long as the Notes are
outstanding, the Company shall keep adequate records and books of account, in
which complete entries will be made in accordance with GAAP consistently
applied.
     3.5. Disclosure of Transaction. The Company shall file with the Commission
a Current Report on Form 8-K (the “Form 8-K”) as soon as practicable following
the Closing Date but in no event more than four business days following the
Closing Date (the “Announcement Date”), which shall attach as exhibits all press
releases relating to the transactions contemplated by this Agreement and the
Transaction Documents. The Company acknowledges that upon the filing of the Form
8-K no Purchaser shall be deemed to be in possession of any material, non-public
information regarding the Company provided to it by the Company or any other
person on behalf of the Company. Notwithstanding any failure by the Company to
comply with its obligation to file the Form 8-K by the Announcement Date
pursuant to this Section 3.5 following the Announcement Date, no Purchaser shall
be deemed (A) to have any obligation of

11



--------------------------------------------------------------------------------



 



confidentiality with respect to any information of the Company provided to such
Purchaser by the Company and/or (B) to be in breach of any duty to the Company
and/or to have misappropriated any information of the Company if such Purchaser
engages in transactions in securities of the Company, including, without
limitation, any hedging transactions, short sales or derivative transactions
based on securities of the Company, while in possession of such information.
     3.6. Disclosure of Material Information; No Obligation of Confidentiality.
The Company covenants and agrees that neither it nor any other person or entity
acting on its behalf has provided or will provide any Purchaser or its agents or
counsel with any information that the Company believes constitutes material
non-public information. The Company understands and confirms that each Purchaser
shall be relying on the foregoing covenant and agreement in effecting
transactions in securities of the Company, and based on such covenant and
agreement, unless otherwise expressly agreed in writing by such Purchaser:
(i) such Purchaser does not have any obligation of confidentiality with respect
to any information that the Company provides to such Purchaser; and (ii) such
Purchaser shall not be deemed to be in breach of any duty to the Company and/or
to have misappropriated any non-public information of the Company, if such
Purchaser engages in transactions of securities of the Company, including,
without limitation, any hedging transactions, short sales and/or any derivative
transactions based on securities of the Company while in possession of such
non-public information.
     3.7. NYSE Rule. Notwithstanding any other provision of this Agreement or
any other Transaction Document, the total number of Shares and Stock
Amortization Shares issuable under the Transaction Documents at prices below the
book or market value of the Common Stock on the date hereof shall be no more
than 19.9% of the Common Stock issued and outstanding on the date hereof, which
number shall be subject to readjustment for any stock split, stock dividend or
reclassification of the Common Stock.
ARTICLE 4
COVENANTS OF THE PURCHASERS
     4.1. Compliance with Federal Securities Laws. Each Purchaser acknowledges
that it is such Purchaser’s obligation to comply at all times with applicable
federal and state securities laws and regulations in connection with
transactions in securities of the Company and that the Company is not
responsible in any way for assuring such compliance by the Purchasers.
     4.2. Independent Nature. Each Purchaser, or Purchasers under common
management, covenant and agree that it or they will acquire any Stock
Amortization Shares issued pursuant to the provisions of this Agreement for its
or their own account and with its or their own funds and that it or they will at
all times exercise its or their own judgment with respect to the transactions
contemplated hereby.

12



--------------------------------------------------------------------------------



 



ARTICLE 5
CONDITIONS
     5.1. Conditions Precedent to the Obligation of the Company to Close and to
Sell the Securities. The obligation hereunder of the Company to close and issue
and sell the Securities to the Purchasers at the Closing is subject to the
satisfaction or waiver, at or before the Closing, of the conditions set forth
below. These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.
          (a) Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.
          (b) Performance by the Purchasers. Each Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Purchasers at or prior to the Closing Date.
          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
          (d) Delivery of Purchase Price. Each Purchaser shall have delivered to
the Company its Purchase Price for the Securities purchased by such Purchaser.
          (e) Delivery of Transaction Documents. The Transaction Documents shall
have been duly executed and delivered by the Purchasers to the Company.
     5.2. Conditions Precedent to the Obligation of the Purchasers to Close and
to Purchase the Securities. The obligation hereunder of the Purchasers to
purchase the Securities and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before the Closing, of
each of the conditions set forth below. These conditions are for the Purchasers’
sole benefit and may be waived by the Purchasers at any time in their sole
discretion.
          (a) Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all respects as of the date
when made and as of the Closing Date, except for representations and warranties
that speak as of a particular date, which shall be true and correct in all
respects as of such date.
          (b) Performance by the Company. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions

13



--------------------------------------------------------------------------------



 



required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.
          (c) Prospectus: Registration Statement. The Prospectus shall have been
filed with the Commission pursuant to Rule 424(b) under the Securities Act
within the applicable time period prescribed for such filing by the rules and
regulations under the Securities Act; no stop order suspending the effectiveness
of the Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or, to the Company’s
knowledge, threatened by the Commission and no notice of objection by the
Commission to the use of the Registration Statement or any post-effective
amendment thereto pursuant to Rule 401 (g)(2) under the Securities Act shall
have been received; no stop order suspending or preventing the use of the
Prospectus shall have been initiated or threatened by the Commission.
          (d) No Suspension, Etc. The shares of Common Stock (i) shall be
designated for quotation or listed on the Principal Market and (ii) shall not
have been suspended, as of the Closing Date, by the Commission or the Principal
Market from trading on the Principal Market nor shall suspension by the
Commission or the Principal Market have been threatened, as of the Closing Date,
either (A) in writing by the Commission or the Principal Market or (B) by
falling below the minimum listing maintenance requirements of the Principal
Market.
          (e) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
          (f) No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the Company or any Subsidiary or any
Purchaser, or any such Purchaser’s officers, directors or affiliates, seeking to
restrain, prevent or change the transactions contemplated by this Agreement, or
seeking damages in connection with such transactions.
          (g) Opinion of Counsel. The Purchasers shall have received an opinion
of special Idaho counsel to the Company, dated the Closing Date, with respect to
the valid existence of the Company and the due authorization, execution and
delivery of the Transaction Documents by the Company, and an opinion of special
New York counsel to the Company, dated the Closing Date, with respect to the
legality, validity and binding effect of the Transaction Documents under New
York law, in each case as shall be reasonably acceptable to counsel to the
Purchasers.
          (h) Notes. At or prior to the Closing, the Company shall have
delivered the Notes (in such denominations as each Purchaser may request) to the
DTC account of each Purchaser provided to the Company in writing.
          (i) Secretary’s Certificate. The Company shall have delivered to the
Purchasers a certificate, signed by the Secretary of the Company and dated as of
the Closing Date, as to (i) the resolutions adopted by its Board of Directors
approving the transactions

14



--------------------------------------------------------------------------------



 



contemplated hereby, (ii) its articles of incorporation, (iii) its bylaws, each
as in effect at the Closing Date, and (iv) the authority and incumbency of the
officers executing the Transaction Documents and any other documents required to
be executed or delivered in connection therewith.
          (j) Officer’s Certificate. On the Closing Date, the Company shall have
delivered to the Purchasers a certificate signed by an executive officer on
behalf of the Company, dated as of the Closing Date, confirming the accuracy of
the Company’s representations, warranties and its performance of covenants as of
the Closing Date and confirming the compliance by the Company with the
conditions precedent set forth in this Section 5.2 as of the Closing Date.
          (k) Material Adverse Effect. No change having a Material Adverse
Effect shall have occurred.
          (l) Listing Application. The Shares shall have been approved for
listing on the Principal Market, subject only to official notice of issuance.
          (m) Approvals. Except for any approvals of the Board of Directors of
the Company of each issuance of Stock Amortization Shares at the time such
shares are issued pursuant to the Notes pursuant to Idaho law, the Company has
obtained all required consents and approvals of its Board of Directors and
shareholders to execute, deliver and perform the Transaction Documents,
including without limitation the Notes.
          (n) CUSIPs. The Company shall have obtained a CUSIP number for the
Notes from CUSIP Global Services.
ARTICLE 6
INDEMNIFICATION
     6.1. General Indemnity. The Company agrees to indemnify and hold harmless
each Purchaser and its respective directors, officers, affiliates, members,
managers, employees, agents, successors and assigns (collectively, “Indemnified
Parties”) from and against any and all losses, liabilities, deficiencies, costs,
damages and expenses (including, without limitation, reasonable attorneys’ fees,
charges and disbursements) incurred by any Indemnified Party as a result of,
arising out of or based upon (i) any inaccuracy in or breach of the Company’s
representations or warranties in this Agreement; (ii) the Company’s breach of
agreements or covenants made by the Company in this Agreement or any Transaction
Document; (iii) any third party claims arising out of or resulting from the
transactions contemplated by this Agreement or any other Transaction Document
(unless such claim is based upon conduct by such Indemnified Party that
constitutes fraud, gross negligence or willful misconduct); or (iv) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Prospectus, any Prospectus Supplement or any
preliminary prospectus, or arising out of or based upon any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages, liabilities or judgments are caused by any such untrue
statement or omission or

15



--------------------------------------------------------------------------------



 



alleged untrue statement or omission based upon information relating to any
Purchaser furnished in writing to the Company by or on behalf of any Purchaser.
     6.2. Indemnification Procedure. With respect to any third-party claims
giving rise to a claim for indemnification, the Indemnified Party will give
written notice to the Company of such third party claim; provided, that the
failure of any party entitled to indemnification hereunder to give notice as
provided herein shall not relieve the Company of its obligations under this
Article 6 except to the extent that the Company is prejudiced by such failure to
give notice. In case any such action, proceeding or claim is brought against an
Indemnified Party in respect of which indemnification is sought hereunder, the
Company shall be entitled to participate in and, unless in the reasonable
judgment of the Indemnified Party a conflict of interest between it and the
Indemnified Party exists with respect to such action, proceeding or claim (in
which case the Company shall be responsible for the reasonable fees and expenses
of one separate counsel for the Indemnified Parties), to assume the defense
thereof with counsel satisfactory to the Indemnified Party. In the event that
the Company advises an Indemnified Party that it will not contest such a claim
for indemnification hereunder, or fails, within 10 days of receipt of any
indemnification notice to notify, in writing, such person or entity of its
election to defend, settle or compromise any action, proceeding or claim (or
discontinues its defense at any time after it commences such defense), then the
Indemnified Party may, at its option, defend, settle or otherwise compromise or
pay such action or claim. In any event, unless and until the Company elects in
writing to assume and does so assume the defense of any such claim, proceeding
or action, the Indemnified Party’s reasonable costs and expenses arising out of
the defense, settlement or compromise of any such action, claim or proceeding
shall be losses subject to indemnification hereunder. The Company shall keep the
Indemnified Party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto. If the Company elects to
defend any such action or claim, then the Indemnified Party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. Notwithstanding anything in this Article 6 to the contrary, the Company
shall not, without the Indemnified Party’s prior written consent, settle or
compromise any claim or consent to entry of any judgment in respect thereof. The
indemnification obligations to defend the Indemnified Party required by this
Article 6 shall be made by periodic payments of the amount thereof during the
course of investigation or defense, as and when bills are received or expense,
loss, damage or liability is incurred, so long as the Indemnified Party shall
refund such moneys if it is ultimately determined by a court of competent
jurisdiction that such party was not entitled to indemnification. The indemnity
agreements contained herein shall be in addition to (a) any cause of action or
similar rights of the Indemnified Party against the Company or others, and
(b) any liabilities the Company may be subject to pursuant to the law.
ARTICLE 7
MISCELLANEOUS
     7.1. Fees and Expenses. The Company shall reimburse each Purchaser for the
reasonable costs and expenses incurred by such Purchaser in connection with the
negotiation, drafting and execution of the Transaction Documents and the
transactions contemplated thereby (including the reasonable legal fees, travel,
disbursements and due diligence in connection therewith and the reasonable fees
incurred in connection with any necessary regulatory filings

16



--------------------------------------------------------------------------------



 



and clearances); provided, however, that the amount of such costs and expenses
due to the Purchasers shall be reduced by an amount equal to $35,000, which has
been previously advanced to the Purchasers. In addition, the Company shall pay
all reasonable fees and expenses incurred by any Purchaser in connection with
the enforcement of this Agreement or any of the other Transaction Documents,
including, without limitation, all reasonable attorneys’ fees and expenses;
provided, however, that in the event that the enforcement of this Agreement is
contested and it is finally judicially determined that such Purchaser was not
entitled to the enforcement of the Transaction Document sought, then the
Purchaser seeking enforcement shall reimburse the Company for all fees and
expenses paid pursuant to this sentence. The Company shall be responsible for
its own fees and expenses incurred in connection with the transactions
contemplated by this Agreement. The Company shall pay all fees of its transfer
agent, stamp taxes and other taxes and duties levied in connection with the
delivery of the Securities and Stock Amortization Shares to each Purchaser.
     7.2. Specific Performance; Consent to Jurisdiction; Venue.
          (a) The Company and the Purchasers acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Documents were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement or the other Transaction
Documents and to (subject to the terms of the Indenture) specifically the terms
and provisions hereof or thereof without the requirement of posting a bond or
providing any other security, this being in addition to any other remedy to
which any of them may be entitled by law or equity.
          (b) The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue. The parties irrevocably consent to personal jurisdiction in the state and
federal courts in New York County of the state of New York. The Company and each
Purchaser consent to process being served in any such suit, action or proceeding
by mailing a copy thereof to such party at the address in effect for notices to
it under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section 7.2
shall affect or limit any right to serve process in any other manner permitted
by law. The parties hereby waive all rights to a trial by jury.
     7.3. Amendment. No provision of this Agreement may be waived or amended
except in a written instrument signed, by the party against whom enforcement of
any such waiver or amendment is sought; provided, that if any Purchaser is
materially adversely affected by such waiver or amendment, such waiver or
amendment shall not be effective without the written consent of the adversely
affected Purchaser.
     7.4. Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first

17



--------------------------------------------------------------------------------



 



business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur or (c) upon delivery by e-mail (if
delivered on a Business Day during normal business hours where such notice is to
be received) upon recipient’s actual receipt and acknowledgement of such e-mail.
The addresses for such communications shall be:

     
If to the Company:
  Coeur d’Alene Mines Corporation
 
  505 Front Ave., P. O. Box “I”
 
  Coeur d’Alene, Idaho 83816
 
  Attention: Kelli Kast
 
  Telephone No.: (208) 665-0770
 
  Facsimile No.: (208) 667-2213
 
  E-mail: kkast@coeur.com
 
   
with a copy to:
  Gibson, Dunn & Crutcher LLP
 
  200 Park Avenue
 
  New York, NY 10166-0193
 
  Attention: Steven R. Finley
 
  Telephone No.: (212) 351-3920
 
  Facsimile No.: (212) 351-5226
 
  E-mail: sfinley@gibsondunn.com
 
   
If to any Purchaser:
  At the address of such Purchaser set forth
 
  on Exhibit A to this Agreement
 
   
With a copy to (which shall not constitute notice):
  Kleinberg, Kaplan, Wolff & Cohen, P.C.
 
  551 Fifth Avenue, 18th Floor
 
  New York, New York 10176
 
  Attention: Stephen M. Schultz, Esq.
 
  Telephone No.: (212) 986-6000
 
  Telecopy No.: (212) 986-8866
 
  E-mail: sschultz@kkwc.com

     Any party hereto may from time to time change its address for notices by
giving written notice of such changed address to the other party hereto.
     7.5. Waivers. No waiver by either party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter. No consideration shall be offered or paid to any Purchaser to

18



--------------------------------------------------------------------------------



 



amend or waive or modify any provision of this Agreement unless the same
consideration is also offered to all of the parties to this Agreement then
holding Notes or Additional Notes. This provision constitutes a separate right
granted to each Purchaser by the Company and shall not in any way be construed
as the Purchasers acting in concert or as a group with respect to the purchase
disposition or voting of Securities, the Stock Amortization Shares or otherwise.
     7.6. Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
     7.7. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and assigns. Each Purchaser
may assign the Notes and its rights under this Agreement and the other
Transaction Documents and any other rights hereto and thereto without the
consent of the Company. The Company may not assign or delegate any of its rights
or obligations hereunder or under any Transaction Document.
     7.8. No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.
     7.9. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
     7.10. Survival. The representations and warranties of the Company under the
Transaction Documents shall survive the execution and delivery hereof until
eighteen (18) months after the Closing Date, except that the representations and
warranties set forth in Section 2.1(b) shall survive indefinitely.
     7.11. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.
     7.12. Publicity. The Company agrees that it will not disclose, and will not
include in any public announcement, the names of the Purchasers without the
consent of the Purchasers, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, and then only to the extent of such requirement.
Notwithstanding the foregoing, the Purchasers consent to being identified in any
filings the Company makes with the Commission to the extent required by law or
the rules and regulations of the Commission.
     7.13. Severability. The provisions of this Agreement are severable and, in
the event that any court of competent jurisdiction shall determine that any one
or more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not

19



--------------------------------------------------------------------------------



 



affect any other provision or part of a provision of this Agreement and this
Agreement shall be reformed and construed as if such invalid or illegal or
unenforceable provision, or part of such provision, had never been contained
herein, so that such provisions would be valid, legal and enforceable to the
maximum extent possible.
     7.14. Further Assurances. From and after the date of this Agreement, upon
the request of the Purchasers or the Company, the Company and each Purchaser
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the other Transaction
Documents
     7.15. Independent Nature of Purchasers’ Obligations and Rights. The rights
and obligations of each Purchaser under any Transaction Document are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchaser as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser hereby represents, and based on such
representation the Company acknowledges and agrees, that each Purchaser has
independently participated in the negotiation of the transaction contemplated
hereby. Based on the foregoing, each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose
     7.16. Time Is of the Essence. Time is of the essence of this Agreement and
each Transaction Document.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized officers as of the
date first above written.

            COEUR D’ALENE MINES CORPORATION
      By:   /s/ Mitchell J. Krebs         Name:   Mitchell J. Krebs       
Title:   Senior Vice President and
Chief Financial Officer     

[SIGNATURE PAGES CONTINUE]

 



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

            SONOMA CAPITAL OFFSHORE, LTD
      By:   /s/ Jeffrey Thorp         Name:   Jeffrey Thorp        Title:  
Authorized Agent     

[SIGNATURE PAGES CONTINUE]

 



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

            SONOMA CAPITAL, L.P.

By its General Partner, SONOMA CAPITAL, LLC
      By:   /s/ Jeffrey Thorp         Name:   Jeffrey Thorp        Title:  
Managing Member     

[SIGNATURE PAGES CONTINUE]

 



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

            JGB CAPITAL L.P.
      By:   /s/ Brett Cohen         Name:   Brett Cohen        Title:  
Director     

[SIGNATURE PAGES CONTINUE]

 



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

            JGB CAPITAL OFFSHORE LTD.
      By:   /s/ Brett Cohen         Name:   Brett Cohen        Title:  
Director     

[SIGNATURE PAGES CONTINUE]

 



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

            SAMC LLC
      By:   /s/ Brett Cohen         Name:   Brett Cohen        Title:  
Director     

[SIGNATURE PAGES CONTINUE]

 



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

            MANCHESTER SECURITIES CORP
      By:   /s/ Elliot Greenberg         Name:   Elliot Greenberg       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LIST OF PURCHASERS AND PURCHASE PRICE

          Name of Purchaser and Address for Notice   Shares/Notes   Purchase
Price
1. SONOMA CAPITAL OFFSHORE, LTD.
  Notes: $25,000,000   $25,000,000

P.O. BOX 309, Ugland House
 
Shares: $937,500 divided by the    
Grand Cayman, KY1-1104
  Per Share Purchase Price    
Cayman Islands
       

With a copy to:
805 Third Ave., 16th Floor
New York, NY 10022
Attn.: Jeffrey Thorp
Telephone: (212) 897-8050
Facsimile: (212) 897-8051
E-mail address: jthorp@sonomacm.com
       
 
       
2. SONOMA CAPITAL, L.P.
  Notes: $25,000,000   $25,000,000

805 Third Ave., 16th Floor
 
Shares: $937,500 divided by the    
New York, NY 10022
  Per Share Purchase Price    
Attn.: Jeffrey Thorp
       
Telephone: (212) 897-8050
Facsimile: (212) 897-8051
E-mail address: jthorp@sonomacm.com
       
 
       
3. MANCHESTER SECURITIES CORP
  Notes: $40,000,000   $40,000,000

Address for notices:
 
Shares: $1,500,000 divided by the    
c/o Elliott Management Corporation
  Per Share Purchase Price    
712 Fifth Ave., 36th Floor
       
New York, NY 10019
Attn: Michael Stephan
Telephone: (212) 974-6000
Facsimile: (212) 478-2311
E-mail address: mstephan@elliottmgmt.com
       
 
       
4. JGB CAPITAL LP
  Notes: $1,000,000   $1,000,000

400 Madison Ave., 8th Floor, Suite 8D
 
Shares: $37,500 divided by the    
New York, NY 10017
  Per Share Purchase Price    
Attn: Eric Gingold, CFO
       
Telephone: (212) 355-5771
Facsimile: (212) 253-4093
       
 
       

A-1



--------------------------------------------------------------------------------



 



          Name of Purchaser and Address for Notice   Shares/Notes   Purchase
Price
5. JGB CAPITAL OFFSHORE LTD.
  Notes: $4,000,000   $4,000,000

Clifton House, 75 Fort Street
 
Shares: $150,000 divided by the    
George Town, Grand Cayman
  Per Share Purchase Price    
Cayman Islands
       
Attn: Eric Gingold, CFO
Telephone: (212) 355-5771
Facsimile: (212) 253-4093
       
 
       
6. SAMC LLC
  Notes: $5,000,000   $5,000,000

660 Madison Ave., 20th Floor
 
Shares: $187,500 divided by the    
New York, NY 10021
  Per Share Purchase Price    
Attn: Eric Gingold, CFO
       
Telephone: (212) 355-5771
Facsimile: (212) 253-4093
       
 
       

A-2